Citation Nr: 1702513	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  10-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than August 18, 2003, for the award of service connection for PTSD, to include whether clear and unmistakable error was made in a November 1982 rating action that denied service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to June 1968.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a June 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Veteran, in numerous statements and testimony, has asserted clear and unmistakable error (CUE) in a November 1982 rating decision which denied service connection for PTSD.  However, as this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance but as addressed below is intertwined with the early effective date issue developed.  The issue has been recharacterized appropriately.

The Board recognizes that S.R. has, in multiple statements, requested advancement of the instant appeal on the Board's docket.  However, S.R. is neither a party to the instant case nor the Veteran's representative, and no motion for advancement on the docket has been received from either the Veteran or his accredited representative.  As such, advancement on the docket is not appropriate in this case.  See 38 C.F.R. § 20.900(c) (2016).  Moreover the case is currently under review in docket number order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran has not been provided an examination by VA to determine the severity of his PTSD since approximately September 2008.  While the Veteran's representative did submit a PTSD Disability Benefits Questionnaire (DBQ) dated June 2016, argument subsequently submitted on the Veteran's behalf asserts this examination report is inadequate.  See, e.g., October 2016 statement by S.R.  As such, to ensure proper development of the Veteran's claim, a remand is required to provide the Veteran a new VA examination with respect to PTSD to assist the Board in determining its current severity.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

In addition, the Veteran testified at the June 2016 Board hearing that he continues to receive treatment for his PTSD at VA facilities.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  On remand, any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Finally, the Veteran's appeal is impacted by the outcome of his assertion of CUE in a November 1982 rating decision which denied service connection for PTSD; therefore, the issues on appeal are inextricably intertwined with the assertion of CUE.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issues on appeal are "inextricably intertwined" with the assertion of CUE, all issues on appeal must be remanded to the AOJ in accordance with the holding in Harris.




Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of whether there is clear and unmistakable error (CUE) in a November 1982 rating decision which denied service connection for PTSD.  All appropriate procedures should then be followed.  The Veteran should be advised that, if he wishes to initiate an appeal of this issue, he must file a timely notice of disagreement following the issuance of a rating decision.

2. Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for PTSD, or any other psychiatric disability.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Following completion of the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the current degree of severity of his PTSD.  The entire claims file, to include all electronic records, must be reviewed by the examiner in conjunction with the examination.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected psychiatric disability.  The examination report should include a full psychiatric diagnostic assessment utilizing the DSM-5, and an explanation of the significance of the current levels of psychological, social, and occupational functioning.  The examiner should also specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.

4. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented their consideration of the entire virtual file (both Virtual VA and VBMS).  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

